DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-18 are pending and allowed in the application.

An Examiner’s amendment to the record is attached to the Office Action. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Arun A. Shome (Reg. # 68,408) on 30 August 2022.  See attached interview summary.
The Examiner amends the claims as follows:

(Currently Amended) A system, comprising:
	a data terminal configured to: 
		receive electrical power data from a sensor; 
		display energy consumption-related data received over a network; and
		display a plurality of buttons, and detect user input to select one of the plurality of buttons; and
	a data providing apparatus connected to the data terminal over the network and configured to receive the electrical power data from the data from the data terminal, generate the energy consumption-related data based on the electrical power data, and transmit the energy consumption-related data to the data terminal over the network, wherein,
	the energy consumption-related data includes a suggestion about an action for energy saving;
	the user input to select the one of the plurality of buttons causes the data terminal to generate response data regarding the displayed energy consumption-related data that includes the suggestion;
	the data terminal transmits the response data and the electrical power data to the data providing apparatus over the network; and
	the data providing apparatus: 
		determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data generated by the user input to the one of the plurality of buttons, 
		generates new energy consumption-related data that includes a new suggestion about an action for energy saving, based on the electrical power data and the determined acceptability level, by selecting a template of wording for the new suggestion about the action, and 
		transmits the new energy consumption-related data to the data terminal over the network, and
	the data terminal is further configured to display the new energy consumption-related data and the new suggestion about the action for energy saving, in response to detecting the user input to select the one of the plurality of buttons.		
	2.	(Previously Presented)  The system according to claim 1, wherein the data providing apparatus is configured to determine, based on the electrical power data, whether or not the consumer has implemented an action that is based on the energy consumption-related data, and to change said acceptability level based on a result of the determination.
	3.	(Original)    The system according to claim 1, wherein the data providing apparatus is configured to determine the energy consumption-related data based also on data indicating a dweller attribute being a property of the consumer.
	4.	(Previously Presented)   The system according to claim 3, wherein the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer.
	5.	(Previously Presented)  The system according to claim 4, wherein the data providing apparatus is configured to determine, based on the electrical power data, whether or not the dweller attribute has changed, and to transmit the data including the questionnaire when determining that the dweller attribute has changed.
	6.	(Original)  The system according to claim 1, wherein the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage.
	7. 	(Currently Amended)    A method for providing energy consumption-related data through a data terminal to a consumer, comprising:
		controlling the data terminal to receive electrical power data from a sensor;
		with a data providing apparatus, receiving the electrical power data from the data terminal, generating the energy consumption-related data based on the electrical power data, and transmitting, from the data providing apparatus and over a network, the energy consumption-related data to the data terminal, the energy consumption-related data including a suggestion about an action for energy saving;
		displaying a plurality of buttons on the data terminal, and detecting user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causing the data terminal to generate response data regarding the energy consumption-related data that includes the suggestion;
		transmitting the response data and the electrical power data to the data providing apparatus over the network;
		determining, with the data providing apparatus, an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data generated by the user input to the one of the plurality of buttons; 
		generating new energy consumption-related data that includes a new suggestion about an action for energy saving, based on the electrical power data and the determined acceptability level by selecting a template of wording for the new suggestion about the action; and
		transmitting the new energy consumption-related data to the data terminal over the network; and  
		controlling the data terminal to display the new energy consumption-related data and the new suggestion about the action for energy saving, in response to detecting the user input to select the one of the plurality of buttons.
8.	(Previously Presented)   The method according to claim 7, wherein the determining the acceptability level comprises:
		determining, based on the electrical power data, whether or not the consumer has implemented an action that is based on the energy consumption-related data; and 
		changing the acceptability level based on a result of the determination.
	9. 	(Previously Presented)  The method according to claim 7, wherein the generating the new energy consumption-related data comprises determining the new energy consumption-related data based on data indicating a dweller attribute being a property of the consumer.
	10.	(Currently Amended)    The method according to claim 9, wherein the generating the new energy consumption-related data comprises: 
		transmitting data including a questionnaire for inquiring about the dweller attribute to the data terminal; 
		acquiring an answer to the questionnaire based on a content of the user input at the data terminal; and 
		updating the data indicating the dweller attribute based on the acquired answer.
	11.	(Previously Presented)  The method according to claim 10, wherein the transmitting the data including the questionnaire comprises:
		determining, based on the electrical power data, whether or not the dweller attribute has changed; and 
		transmitting the data including the questionnaire when determining that the dweller attribute has changed.
	12.	(Previously Presented)  The method according to claim 7, wherein the generating the new energy consumption-related data comprises:
		determining a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented; and 
		changing wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage.
	13.	(Currently Amended) A non-transitory computer readable medium storing a program, for providing energy consumption-related data through a data terminal to a consumer, to cause a computer to execute processes of:
		controlling the data terminal to receive electrical power data from a sensor;
		with a data providing apparatus, receiving the electrical power data from the data terminal, generating the energy consumption-related data based on the electrical power data, and transmitting, from the data providing apparatus and over a network, the energy consumption-related data to the data terminal, the energy consumption-related data including a suggestion about an action for energy saving;
		displaying a plurality of buttons on the data terminal, and detecting user input to select one of the plurality of buttons, the user input to select the one of the plurality of buttons causing the data terminal to generate response data regarding the energy consumption-related data that includes the suggestion;
		transmitting the response data and the electrical power data to the data providing apparatus over the network;
		determining, with the data providing apparatus, an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data generated by the user input to the one of the plurality of buttons; 
		generating new energy consumption-related data that includes a new suggestion about an action for energy saving, based on the electrical power data and the determined acceptability level by selecting a template of wording for the new suggestion about the action; and 
		transmitting the new energy consumption-related data to the data terminal over the network; and  
		controlling the data terminal to display the new energy consumption-related data and the new suggestion about the action for energy saving, in response to detecting the user input to select the one of the plurality of buttons.
	14.	(Currently  Amended) The computer readable medium according to claim 13, wherein the program causes the computer to execute processes of:
		determining, based on the electrical power data, whether or not the consumer has implemented an action that is based on the energy consumption-related data; and 
		changing the acceptability level based on a result of the determination.
	15.	(Currently  Amended)  The computer readable medium according to claim 13, wherein the program causes the computer to execute processes of:
		
	16.	(Previously Presented)  The computer readable medium according to claim 15, wherein the program causes the computer to execute processes of:
		transmitting data including a questionnaire for inquiring about the dweller attribute to the data terminal;
		acquiring an answer to the questionnaire based on a content of the user input at the data terminal; and 
		updating the data indicating the dweller attribute based on the acquired answer.
	17.	(Previously Presented)  The computer readable medium according to claim 16, wherein the program causes the computer to execute processes of:
		determining, based on the electrical power data, whether or not the dweller attribute has changed; and 
		transmitting the data including the questionnaire when determining that the dweller attribute has changed.
	18. 	(Original)  The computer readable medium according to claim 13, wherein the program causes the computer to execute processes of:
		determining a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented; and 
		changing wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage.                  



Allowable Subject Matter

Claims 1-18 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

The claim recites the combination of additional elements of receive the electrical power data from a sensor and the data terminal, generates the energy consumption-related data based on the electrical power data, and transmit the energy consumption-related data to the data terminal over the network, utilized to provide suggestion of actions for energy savings.  Specifically, the additional elements recite a specific manner of automatically receive the electrical data measured by a sensor and used to suggest energy savings actions which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 


In addition to the Examiner’s Amendment, the Applicant's arguments filed on 17 November 2021 (pages 7-10 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-18 are allowable over the prior art of record.  Specifically: while Ahmad, Karajalainen, Imes, Le Roux, and Silverman are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

the data terminal is further configured to display the new energy consumption- related data and the new suggestion about the action for energy saving, in response to detecting the user input to select the one of the plurality of buttons.

generates new energy consumption-related data that includes a new suggestion about an action for energy saving, based on the electrical power data and the determined acceptability level, by selecting a template of wording for the new suggestion about the action. 

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran (U.S. Patent Publication 2012/0101653 A1) discloses systems and methods for reducing energy usage.
Schackmuth et al. (U.S. Patent Publication 2013/0282624 A1) discloses a restaurant equipment monitoring and control system and method.
Desai et al. (U.S. Patent Publication 2012/0215369 A1) discloses method and system for energy management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/sss/
Patent Examiner AU 3623b
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623